[NOT FOR PUBLICATION-NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                      For the First Circuit


No. 99-1961

                       MARK D. GREEN, M.D.,

                      Plaintiff, Appellant,

                                 v.

JOHN O'LEARY, individually and in his official capacity, and JEFFREY
      HUTNICK, individually and in his official capacity,

                      Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Douglas P. Woodlock, U.S. District Judge]


                               Before

                       Stahl, Circuit Judge,
                  Bownes, Senior Circuit Judge,
                    and Lynch, Circuit Judge.



     Harvey A. Schwartz, with whom William C. Taussig and Schwartz,
Shaw and Griffith were on brief, for appellant.
     Michael J. Akerson, with whom George F. Driscoll, Jr., Office of
Town Counsel, Austin M. Joyce, and Edward P. Reardon, P.C., were on
brief, for appellees John O'Leary and Jeffrey Hutnick.
June 8, 2000
          Per Curiam. On June 1, 1995, two Brookline police officers

escorted Dr. Mark D. Green to Massachusetts General Hospital where he

underwent a psychiatric evaluation. Although he was not committed, the

examination triggered an inquiry into his suitability to practice

medicine. His license was eventually suspended by the Massachusetts

Board of Registration in Medicine.      Green brought suit, claiming

violations of state law and his civil rights.

          Green now appeals from an order of the district court

granting summary judgment for the defendants on all claims. After a

thorough review of the record and of the parties' submissions, we

affirm.   We do so essentially for the reasons elucidated in the

district court's opinion, as the judges of the panel hold a variety of

views regarding the proper grounds for affirming summary judgment.

          Affirmed.    Local Rule 27.




                                 -2-